Hurlbutt and Lawton, JJ.
(dissenting). We respectfully dissent. Plaintiff commenced this action seeking sales commissions he allegedly earned while employed by defendant, asserting causes of action for breach of contract, quantum meruit, and an accounting. In our view, Supreme Court should have granted defendant’s motion seeking summary judgment in its entirety, thereby dismissing the complaint. The parties’ written contract of employment provides in pertinent part that “[n]o sales commissions will be paid for orders received that ship on or after the Salesman’s resignation is accepted by [defendant].” On January 28, 2000, plaintiff hand-delivered a letter to defendant’s vice-president stating in pertinent part: “This letter will inform you of my intention to resign from A.W. Miller Technical Sales effective January 31, 2000. I have decided to accept a sales management position with a company outside of the machine tool field. * * * Thank you * * * for the opportunity you provided at A.W. Miller. I wish you and A.W. Miller Technical Sales continued success.” On February 1, 2000, plaintiff commenced full-time employment with another company. By a separate letter dated the same day as his letter of resignation, plaintiff informed defendant’s vice-president of his claimed entitlement to commissions for past sales, including two sales on which shipment was not made until after the delivery of plaintiff’s letter of resignation. Plaintiff commenced this action when defendant refused to pay him commissions on the sales that generated the post-resignation shipments, and defendant thereafter moved for summary judgment dismissing the complaint. Defendant contended, inter alia, that plaintiff’s claim for commissions on items shipped after January 31, 2000 was barred by the terms of the employment contract. In granting only that part of the motion with respect to the cause of action for an accounting, the court concluded that there are triable issues of fact “when, and if, plaintiff actually tendered his *833resignation” and “when, and if, the defendant accepted plaintiffs resignation.” The majority has determined that the court properly denied that part of the motion with respect to the causes of action for breach of contract and quantum meruit. We disagree in both respects.
Where contract terms are unambiguous, “ ‘[e]vidence outside the four corners of the document * * * is generally inadmissible to add to or vary the writing’ ” (R/S Assoc. v New York Job Dev. Auth., 98 NY2d 29, 33 [2002], rearg denied 98 NY2d 693 [2002], quoting W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 162 [1990]). Rather, the contract should be “enforced according to its terms” (W.W.W. Assoc., 77 NY2d at 162) and “effect must be given to the [parties’] intent as indicated by the language used without regard to extrinsic evidence” (Schmidt v Magnetic Head Corp., 97 AD2d 151, 157 [1983]). Further, “courts may not by construction add or excise terms, nor distort the meaning of those used and thereby ‘make a new contract for the parties under the guise of interpreting the writing’ ” (Morlee Sales Corp. v Manufacturers Trust Co., 9 NY2d 16, 19 [1961]; see Reiss v Financial Performance Corp., 97 NY2d 195, 199 [2001]). Finally, “whether an ambiguity exists must be ascertained from the face of the agreement without regard to extrinsic evidence” (Schmidt, 97 AD2d at 157; see R/S Assoc., 98 NY2d at 33).
Here, contrary to the majority’s conclusion, there are no triable issues of fact under the plain language of the parties’ agreement, and thus the court should have granted that part of defendant’s motion with respect to the breach of contract cause of action. Plaintiffs letter unquestionably and unequivocally constituted a resignation from employment as of January 31, 2000, and thus there is no issue of fact in that regard. There is likewise no issue of fact whether plaintiffs resignation was “accepted” before shipment of the goods sold as the result of plaintiffs efforts. In the context of this employment agreement, the term “accepted” is unambiguous. “Under its ordinary usage” (R/S Assoc., 98 NY2d at 33), plaintiffs resignation was “accepted” when it was received by defendant’s vice-president (see e.g. Webster’s Third New International Dictionary 10 [1993] [defining “accept” as “to receive with consent (something given or offered)”]). Any doubt concerning whether plaintiff resigned and when defendant accepted that resignation is necessarily resolved by the parties’ mutual termination of all indicia of an employment relationship when plaintiff commenced working for a new employer on February 1, 2000.
The contention of plaintiff that neither his resignation nor *834defendant’s acceptance thereof could be effected until his claims for commissions were resolved is without merit. Such a construction would add a term to or distort the meaning of the contract language and thus improperly “ ‘make a new contract for the parties under the guise of interpreting the writing’ ” (Morlee Sales Corp., 9 NY2d at 19; see Reiss, 97 NY2d at 199). Moreover, even assuming, arguendo, that the term “accepted” as used in the contract is ambiguous, we conclude that plaintiff’s subjective understanding is not competent parol evidence to explain its meaning. “Uncommunicated subjective intent alone cannot create an issue of fact where otherwise there is none” (Wells v Shearson Lehman/Am. Express, 72 NY2d 11, 24 [1988], rearg denied 72 NY2d 953 [1988]). Thus, “[i]n the absence of any evidence that the * * * views now advanced were either discussed or considered by the parties during the process leading up to the execution of the agreement, the words in the contract must be given the meaning which those to whom they are addressed would reasonably be expected to perceive” (Hudson-Port Ewen Assoc. v Chien Kuo, 165 AD2d 301, 305 [1991], affd 78 NY2d 944 [1991]; see Tracey Rd. Equip. v Village of Johnson City, 174 AD2d 849, 851 [1991]; cf. Newin Corp. v Hartford Acc. & Indem. Co., 62 NY2d 916, 918-919 [1984]; Bayer Realtors v W.E. Pearse, Inc., 256 AD2d 1164 [1998]). The terms “resignation” and “accepted” cannot reasonably be construed to require a reconciliation of the parties’ accounts in order to be effected.
The court also erred in denying that part of defendant’s motion with respect to the quantum meruit or quasi contract cause of action. As the majority correctly notes, “[t]he existence of a valid and enforceable written contract governing a particular subject matter ordinarily precludes recovery in quasi contract for events arising out of the same subject matter” (Clark-Fitzpatrick, Inc. v Long Is. R.R. Co., 70 NY2d 382, 388 [1987]; see Signature Realty v Tallman, 303 AD2d 925 [2003]; Eagle Comtronics v Pico Prods., 256 AD2d 1202, 1202-1203 [1998]). A plaintiff may, however, assert causes of action for both breach of contract and quantum meruit where there is a bona fide dispute concerning the existence of a contract or whether the contract covers the dispute in issue, or where one party has wrongfully prevented the other from performing under the contract (see Randall v Guido, 238 AD2d 164 [1997]; Joseph Sternberg, Inc. v Walber 36th St. Assoc., 187 AD2d 225, 228 [1993]). Contrary to the majority’s conclusion, here there is no dispute whether the contract covers the dispute in issue. If the items in question were shipped before plaintiff’s resignation was accepted by defendant, plaintiff is entitled to recover the *835unpaid commissions on the cause of action for breach of contract. If the goods were shipped after acceptance of the resignation, plaintiff cannot recover. In either event, the issue between the parties is governed by the contract terms. Thus, “none of [the] exceptions to the general rule [is] applicable to the instant situation,” and the cause of action for quantum meruit should have been dismissed (Randall, 238 AD2d at 164; cf. Joseph Sternberg, Inc., 187 AD2d at 228-229). We therefore would reverse the order insofar as appealed from, grant defendant’s motion in its entirety and dismiss the complaint. Present — Pigott, Jr., P.J., Pine, Hurlbutt, Lawton and Hayes, JJ.